PER CURIAM.
William Broadnax filed this 27.26 motion following his conviction for second degree murder and sentence to 100 years imprisonment. His conviction was affirmed in State v. Broadnax, 572 S.W.2d 224 (Mo.App.1978).
The trial court denied the 27.26 motion and Broadnax appeals. On this appeal Broadnax contends that women were imper-missibly excluded from his jury under the holding in Duren v. Missouri, 439 U.S. 357, 99 S.Ct. 664, 58 L.Ed.2d 579 (1979) and that he was denied effective assistance of counsel because his attorney failed to file a motion to quash the jury panel.
Broadnax was convicted in March, 1977. The two contentions on this appeal are identical to those raised and decided in Benson v. State, 611 S.W.2d 538, decided December 30, 1980. No purpose would be served by elaborating on the reasons here*17tofore given in Benson for denying the contentions now raised on appeal by Broadnax.
No error of law appears and an extended opinion would have no precedential value. Rule 84.16(b). The judgment is affirmed.